DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “amodal segmentation unit”, “overlap segmentation unit”, and “amodal mask correction unit” in claim 1 and claim 10, and “semantic amodal segmentation unit “, “panoptic mask generation unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al (U.S. PG-PUB NO. 20210150226 A1) in view of Follmann et al (2019 IEEE Winter Conference on Applications of Computer Vision, pp. 1328-1336), and further in view of Zhu et al (2017 CVPR, pp. 3001-3009)
-Regarding claim 1, Rong discloses an image processing device comprising (Abstract; FIGS. 1-8): an amodal segmentation unit that generates a set of first amodal masks indicating a probability that a particular pixel belongs to a relevant object for each of objects ([0020]-[0022]; FIG. 5, blocks 512-516; FIGS. 7-8), with respect to an input image in which a plurality of the objects at least partially overlap ([0017], “partially occluded by another object in the scene”; FIG. 4; [0048]); an aggregate mask obtained by combining the set of first amodal masks generated for each of the objects and a feature map generated based on the input image (FIGS. 5, 7-8; [0021], “a plurality of amodal segmentation images … in a single render pass … 32 amodal … 32 visible objects … single 32-bit”; [0022]; [0053]-[0054]);
Rong does teach aggregate mask obtained by combining the set of first amodal masks generated for each of the objects and a feature map generated based on the input image (FIGS. 5, 7-8; [0021]-[0022]; [0053]-[0055]). Rong is silent to teach generating an overlap mask corresponding only to an overlap region where the plurality of objects overlaps in the input image based on an aggregate mask. Rong is silent to teach an amodal mask correction unit that generates and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel, for each of pixels in the input image using the overlap mask and the aggregate mask.
In the same field of endeavor, Follmann discloses a method for prediction of the invisible region of each object instance (Follmann: Abstract; Figures 1-6).  Follmann teaches generating an overlap mask corresponding only to an overlap region where the plurality of objects overlaps in the input image based on an aggregate amodal mask (Follmann: Figure 1, invisible mask; Figure 2). Follmann further teaches generating a set of first amodal masks indicating a probability that a particular pixel belongs to a relevant object for each of objects (Follmann: Page 1331, 1st Col., 1st paragraph, “pixel  … probability, Section 3.3, “AR”, “IoU”), with respect to an input image in which a plurality of the objects at least partially overlaps (Follmann: Abstract; Figures 1-6);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Rong with the teaching of Follmann by teaches generating an overlap mask corresponding only to an overlap region where the plurality of objects overlaps in the input image based on an aggregate amodal mask  in order to improve performance of amodal segmentation.
Rong in view of Follmann is silent to teach generating and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel, for each of pixels in the input image using the overlap mask and the aggregate mask.
However, Zhu is an analogous art pertinent to the problem to be solved in this application and discloses a detailed image annotation that captures information beyond the visible pixels and requires complex reasoning about full scene structure and create an amodal segmentation of each image based on well-known network architecture with SharpMask (Pinheiro et al, learning to refine object segments, 2016 ECCV): the full extent of each region is marked, not just the visible pixels. Annotators outline and name all salient regions in the image and specify a partial depth order. The result is a rich scene structure, including visible and occluded portions of each region, figure-ground edge information, semantic labels, and object overlap (Zhu: Abstract; Figures 1-10).
Zhu discloses generating and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel (Zhu: Figure 1; Page 3002, 1st Col., 2nd- 4th paragraphs, 2nd Col., Section 1.1, 3rd paragraph; Page 3004, Section 3, 1st Col., 3rd paragraph; Figure 5; ), for each of pixels in an image patch and mask generated by SharpMask (Zhu: Page 3007, 2nd Col., 1st paragraph; Figure 10).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Rong in view of Follmann with the teaching of Zhu by generating and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel, for each of pixels in the input image using the overlap mask and the aggregate mask in order to refine amodal mask and further improve performance of segmentation.
-Regarding claim 9, Rong discloses an image processing method comprising (Abstract; FIGS. 1-8): generating a set of first amodal masks indicating a probability that a particular pixel belongs to a relevant object for each of objects ([0020]-[0022]; FIG. 5, blocks 512-516; FIGS. 7-8), with respect to an input image in which a plurality of the objects at least partially overlap ([0017], “partially occluded by another object in the scene”; FIG. 4; [0048]); an aggregate mask obtained by combining the set of first amodal masks generated for each of the objects and a feature map generated based on the input image (FIGS. 5, 7-8; [0021], “a plurality of amodal segmentation images … in a single render pass … 32 amodal … 32 visible objects … single 32-bit”; [0022]; [0053]-[0054]);
Rong does teach aggregate mask obtained by combining the set of first amodal masks generated for each of the objects and a feature map generated based on the input image (FIGS. 5, 7-8; [0021]-[0022]; [0053]-[0055]). Rong is silent to teach generating an overlap mask corresponding only to an overlap region where the plurality of objects overlaps in the input image based on an aggregate mask. Rong is silent to teach an amodal mask correction unit that generates and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel, for each of pixels in the input image using the overlap mask and the aggregate mask.
In the same field of endeavor, Follmann discloses a method for prediction of the invisible region of each object instance (Follmann: Abstract; Figures 1-6).  Follmann teaches generating an overlap mask corresponding only to an overlap region where the plurality of objects overlaps in the input image based on an aggregate amodal mask (Follmann: Figure 1, invisible mask; Figure 2). Follmann further teaches generating a set of first amodal masks indicating a probability that a particular pixel belongs to a relevant object for each of objects (Follmann: Page 1331, 1st Col., 1st paragraph, “pixel  … probability, Section 3.3, “AR”, “IoU”), with respect to an input image in which a plurality of the objects at least partially overlaps (Follmann: Abstract; Figures 1-6);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Rong with the teaching of Follmann by teaches generating an overlap mask corresponding only to an overlap region where the plurality of objects overlaps in the input image based on an aggregate amodal mask  in order to improve performance of amodal segmentation.
Rong in view of Follmann is silent to teach generating and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel, for each of pixels in the input image using the overlap mask and the aggregate mask.
However, Zhu is an analogous art pertinent to the problem to be solved in this application and discloses a detailed image annotation that captures information beyond the visible pixels and requires complex reasoning about full scene structure and create an amodal segmentation of each image based on well-known network architecture with ShaprMask (Pinheiro et al, learning to refine object segments, 2016 ECCV): the full extent of each region is marked, not just the visible pixels. Annotators outline and name all salient regions in the image and specify a partial depth order. The result is a rich scene structure, including visible and occluded portions of each region, figure-ground edge information, semantic labels, and object overlap (Zhu: Abstract; Figures 1-10).
Zhu discloses generating and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel (Zhu: Figure 1; Page 3002, 1st Col., 2nd- 4th paragraphs, 2nd Col., Section 1.1, 3rd paragraph; Page 3004, Section 3, 1st Col., 3rd paragraph; Figure 5; ), for each of pixels in an image patch and mask generated by SharpMask (Zhu: Page 3007, 2nd Col., 1st paragraph; Figure 10).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Rong in view of Follmann with the teaching of Zhu by generating and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel, for each of pixels in the input image using the overlap mask and the aggregate mask in order to refine amodal mask and further improve performance of segmentation.
-Regarding claim 2, Rong in view of Follmann, and further in view of Zhu discloses the system of claim 1.
Rong in view of Follmann discloses multi-channel amodal mask (Rong: FIGS. 5, 7-8; [0021], “a plurality of amodal segmentation images … in a single render pass … 32 amodal … 32 visible objects … single 32-bit”; [0022]; [0053]-[0054]). 
Rong in view of Follmann is silent to teach the second amodal mask stores an annotation label at least indicating a category of a relevant object in individual channels, for each of the objects overlapping in the overlap region with respect to a pixel in the overlap region.
However, Zhu is an analogous art pertinent to the problem to be solved in this application and discloses the second amodal mask stores an annotation label at least indicating a category of a relevant object in individual channels, for each of the objects overlapping in the overlap region with respect to a pixel in the overlap region (Zhu: Figure 1; Page 3002, 1st Col., 2nd- 4th paragraphs, 2nd Col., Section 1.1, 3rd paragraph; Page 3004, Section 3, 1st Col., 3rd paragraph; Figure 5; Page 3007, 2nd Col., 1st paragraph; Figure 10).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Rong in view of Follmann with the teaching of Zhu by generating and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel, for each of pixels in the input image using the overlap mask and the aggregate mask in order to refine amodal mask and further improve performance of segmentation.
-Regarding claim 3, Rong in view of Follmann, and further in view of Zhu discloses the system of claim 1.
Rong in view of Follmann, and further in view of Zhu is silent to teach receiving input of an annotation label, which specifies a category and a boundary coordinate of each of objects, from a user with respect to a training image where a plurality of the objects at least partially overlap, and generates a ground truth indicating which object a relevant pixel belongs to, for each of pixels of the training image based on the annotation label.
However, Zhu is an analogous art pertinent to the problem to be solved in this application and discloses a detailed image annotation that captures information beyond the visible pixels and requires complex reasoning about full scene structure and create an amodal segmentation of each image based on well-known network architecture with ShaprMask (Pinheiro et al, learning to refine object segments, 2016 ECCV): the full extent of each region is marked, not just the visible pixels. Annotators outline and name all salient regions in the image and specify a partial depth order. The result is a rich scene structure, including visible and occluded portions of each region, figure-ground edge information, semantic labels, and object overlap (Zhu: Abstract; Figures 1-10).
Zhu discloses receiving input of an annotation label, which specifies a category and a boundary coordinate of each of objects (Zhu: Abstract, ”semantic labels”; Figure 1 (bottom)), from a user with respect to a training image where a plurality of the objects at least partially overlap, and generates a ground truth indicating which object a relevant pixel belongs to, for each of pixels of the training image based on the annotation label (Zhu: Figure 9, caption; Page 3008, section 5.2, 1st Col., 2nd paragraph, 2nd Col., 2nd paragraph; Figure 10; Page 3002, Section 1.1, 2nd Col., 3rd -4th paragraphs; Figure 5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Rong in view of Follmann with the teaching of Zhu by generating and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel, for each of pixels in the input image using the overlap mask and the aggregate mask in order to refine amodal mask and further improve performance of segmentation.
-Regarding claim 4, Rong in view of Follmann, and further in view of Zhu discloses the system of claim 1.
Rong is silent to teach wherein the amodal segmentation unit includes a convolutional neural network, and the convolutional neural network is trained using the training image and a ground truth generated for the training image.
In the same field of endeavor, Follmann discloses a method for prediction of the invisible region of each object instance (Follmann: Abstract; Figures 1-6).  Follmann teaches generating an overlap mask corresponding only to an overlap region where the plurality of objects overlaps in the input image based on an aggregate amodal mask (Follmann: Figure 1, invisible mask; Figure 2). Follmann further teaches wherein the amodal segmentation unit includes a convolutional neural network (Follmann: Figure 2; Page 1330, 1st Col., Section 3.1), and the convolutional neural network is trained using the training image and a ground truth generated for the training image (Follmann: Figure 2; Page 1330, 1st Col., Section 3.1, 2nd paragraph, “target ground truth masks of the RPN are the bounding boxes of the amodal instances”, 2nd Col., Section 3.2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Rong with the teaching of Follmann by teaches generating an overlap mask corresponding only to an overlap region where the plurality of objects overlaps in the input image based on an aggregate amodal mask  in order to improve performance of amodal segmentation.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rong et al (U.S. PG-PUB NO. 20210150226 A1) in view of Follmann et al (2019 IEEE Winter Conference on Applications of Computer Vision, pp. 1328-1336), and further in view of Zhu et al (2017 CVPR, pp. 3001-3009), in view of Von Berg et al (U.S. PG-PUB NO. 20170224302 A1).
-Regarding  claim 8, Rong in view of Follmann, and further in view of Zhu discloses the system of claim 1.
Rong in view of Follmann, and further in view of Zhu is silent to teach wherein the input image is an X-ray image in which a plurality of semi-transparent objects overlaps. 
However, Von Berg is an analogous art pertinent to the problem to be solved in this application and discloses a method for determining image quality of a radiogram image (Von Berg: Abstract). Von Berg teaches is an X-ray image in which a plurality of semi-transparent objects overlaps (Von Berg: Fig. 3; [0023]; [0024], “structures showing partial transparency or translucency”; [0025]; [0050]-[0051]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Rong in view of Follmann, and further in view of  Zhu with the teaching of Von Berg by applying amodal segmentation method to medical field in order to improve image quality of a radiogram image.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rong et al (U.S. PG-PUB NO. 20210150226 A1) in view of Follmann et al (2019 IEEE Winter Conference on Applications of Computer Vision, pp. 1328-1336), and further in view of Zhu et al (2017 CVPR, pp. 3001-3009), in view of Luo et al (U.S. PG-PUB NO. 20060122480 A1).
-Regarding claim 10. Rong  discloses an image processing system comprising (Abstract; FIGS. 1-8): a device that acquires an image ([0017], “camera”; FIG. 2, camera 211; [0027]); and an image processing device (FIGS. 1-3, 5, 7-8) that generates an amodal mask indicating an entire outline of each of objects in an input image  (FIGS. 4-8), wherein the device and the image processing device are connected via a communication network (FIG. 1), and the image processing device includes: an amodal segmentation unit that receives an input image in which a plurality of objects at least partially overlap from the device via the communication network (FIG. 1, network 102, sensor system 115; [0027]; FIGS. 2-3; 4-5), and generates a set of first amodal masks indicating a probability that a particular pixel belongs to a relevant object for each of the objects ([0020]-[0022]; FIG. 5, blocks 512-516; FIGS. 7-8), with respect to an input image in which a plurality of the objects at least partially overlap ([0017], “partially occluded by another object in the scene”; FIG. 4; [0048]); an aggregate mask obtained by combining the set of first amodal masks generated for each of the objects and a feature map generated based on the input image (FIGS. 5, 7-8; [0021], “a plurality of amodal segmentation images … in a single render pass … 32 amodal … 32 visible objects … single 32-bit”; [0022]; [0053]-[0054]);
Rong does teach aggregate mask obtained by combining the set of first amodal masks generated for each of the objects and a feature map generated based on the input image (FIGS. 5, 7-8; [0021]-[0022]; [0053]-[0055]). Rong is silent to teach generating an overlap mask corresponding only to an overlap region where the plurality of objects overlaps in the input image based on an aggregate mask. Rong is silent to teach an amodal mask correction unit that generates and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel, for each of pixels in the input image using the overlap mask and the aggregate mask.
In the same field of endeavor, Follmann discloses a method for prediction of the invisible region of each object instance (Follmann: Abstract; Figures 1-6).  Follmann teaches generating an overlap mask corresponding only to an overlap region where the plurality of objects overlaps in the input image based on an aggregate amodal mask (Follmann: Figure 1, invisible mask; Figure 2). Follmann further teaches generating a set of first amodal masks indicating a probability that a particular pixel belongs to a relevant object for each of objects (Follmann: Page 1331, 1st Col., 1st paragraph, “pixel  … probability, Section 3.3, “AR”, “IoU”), with respect to an input image in which a plurality of the objects at least partially overlaps (Follmann: Abstract; Figures 1-6);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Rong with the teaching of Follmann by teaches generating an overlap mask corresponding only to an overlap region where the plurality of objects overlaps in the input image based on an aggregate amodal mask  in order to improve performance of amodal segmentation.
Rong in view of Follmann is silent to teach generating and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel, for each of pixels in the input image using the overlap mask and the aggregate mask.
However, Zhu is an analogous art pertinent to the problem to be solved in this application and discloses a detailed image annotation that captures information beyond the visible pixels and requires complex reasoning about full scene structure and create an amodal segmentation of each image based on well-known network architecture with SharpMask (Pinheiro et al, learning to refine object segments, 2016 ECCV): the full extent of each region is marked, not just the visible pixels. Annotators outline and name all salient regions in the image and specify a partial depth order. The result is a rich scene structure, including visible and occluded portions of each region, figure-ground edge information, semantic labels, and object overlap (Zhu: Abstract; Figures 1-10).
Zhu discloses generating and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel (Zhu: Figure 1; Page 3002, 1st Col., 2nd- 4th paragraphs, 2nd Col., Section 1.1, 3rd paragraph; Page 3004, Section 3, 1st Col., 3rd paragraph; Figure 5; ), for each of pixels in an image patch and mask generated by SharpMask (Zhu: Page 3007, 2nd Col., 1st paragraph; Figure 10).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Rong in view of Follmann with the teaching of Zhu by generating and outputs a second amodal mask, which includes an annotation label at least indicating a category of each of the objects corresponding to a relevant pixel, for each of pixels in the input image using the overlap mask and the aggregate mask in order to refine amodal mask and further improve performance of segmentation.
	Rong in view of Follmann, and further in view of Zhu is silent to teach an X-ray device that acquires an X-ray image for amodal segmentation. 
However, Luo is an analogous art pertinent to the problem to be solved in this application and discloses a method for segmenting an anatomical structure having portions occluded in a digital image wherein the digital image is produced by a projection-based medical imaging modality (Luo: Abstract). Luo teaches an X-ray device (Luo: [0010], “CT and MRI”; FIG. 1; [0034]) that acquires an X-ray image (Luo: FIGS 2A-2B) for segmentation (FIGS. 1, 4-6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Rong in view of Follmann, and further in view of  Zhu with the teaching of Luo by applying amodal segmentation method to medical field in order to better occluded anatomical structures in medical images.
Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664